Citation Nr: 1719516	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-06 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of this case now resides with the VA RO in Atlanta, Georgia.

The Veteran testified before the undersigned Veteran's Law Judge at a December 2014 videoconference hearing.  A transcript of that hearing is of record. 

This case was most recently before the Board in June 2016, where the claim was remanded for further development.  It has since been returned to the Board for appellate review.  


FINDING OF FACT

The Veteran's hypertension did not manifest during active service and is not otherwise related to his military service, nor was it caused or permanently aggravated by his service-connected diabetes mellitus or coronary artery disease.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted on a direct basis if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a secondary basis if there is evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service connected disability.  38 C.F.R. § 3.310.  

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Additionally, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Further, it is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that his hypertension is related to service.  In the alternative, he asserts that his hypertension is secondary to his service-connected disabilities, specifically, diabetes mellitus or coronary artery disease.  

As an initial matter, the Board notes that the Veteran is service-connected for diabetes mellitus due to herbicide exposure in the Republic of Vietnam.  As hypertension, however, is not a disease that VA recognizes as related to exposure to herbicide agents, presumptive service connection for hypertension as a result of herbicide exposure is not warranted.  See 38 C.F.R. §§ 3.307, 3.309(e). 

The evidence of record, including VA treatment records, establishes that the Veteran was diagnosed with hypertension in September 2007.  Thus, the Board finds that the Veteran has a current disability for service connection purposes.  

However, the evidence of record does not establish an in-service incurrence or aggravation of hypertension.  The Veteran's service treatment records, including his separation examination, are silent for complaints, treatment, diagnosis, or management of hypertension.  No other evidence competently and credibly shows any in-service event upon which a claim for service connection could be based.  See 38 C.F.R. § 3.303.  Therefore, a medical opinion on the relationship between the current hypertension and service is unnecessary, and the Board finds that the Veteran's hypertension is not etiologically related to his active service.  Thus, service connection cannot be awarded on a direct basis. 

The Veteran also asserts the theory that his diagnosed hypertension was caused or aggravated by service-connected disabilities, specifically his diabetes mellitus or coronary artery disease.  Service connection may be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Of record is a March 2008 VA examination for the Veteran's diabetes mellitus.  The VA examiner noted a history of hypertension treated with medication.  Upon examination, the examiner opined that there were no non-diabetic conditions that were aggravated by the Veteran's diabetes, including hypertension.

The Board took the question of whether this disability was caused by the Veteran's heart problem or other service-connected disability, primarily a medical question, seriously, leading to a remand of this case to address this very issue. 

In this regard, the Board apologies for the delay in the adjudication of this case.

Subsequent to a January 2015 Board remand, the Veteran was afforded a VA examination for his hypertension claim, as well as new examinations for his diabetes mellitus and coronary artery disease, in August 2015.  As to the Veteran's hypertension examination, the examiner noted that the Veteran's VA treatment records indicated that his hypertension had not worsened since his September 2007 diagnosis and had shown some improvement.  Upon examination, the examiner opined that the Veteran's hypertension was less likely than not related to his active service, or caused or aggravated by his service-connected disabilities, including diabetes and coronary artery disease.  No rationale was provided, however.  In addition, the Veteran's heart examination noted no "pertinent physical findings, complications, conditions, signs and/or symptoms related to" his coronary artery disease.  Further, the Veteran's diabetes mellitus examination noted peripheral neuropathy as the only condition or complication that was due to his diabetes.  

To fully address this question, the Board remanded the Veteran's hypertension claim again, and an addendum opinion to the Veteran's August 2015 VA hypertension examination was ordered.  The addendum opinion was provided in June 2016.  The examiner opined that the Veteran's hypertension was less likely than not proximately due to or caused by his service connected coronary artery disease or diabetes mellitus.  The examiner explained that the Veteran's hypertension preceded his coronary artery disease, and therefore could not be caused by it.  Also, the examiner opined that since the Veteran's treatment records do not show diabetic nephropathy, his hypertension was less likely than not caused by his diabetes.  As to aggravation, since the Veteran's hypertension had actually shown improvement since diagnosis, the examiner opined that it was less likely than not aggravated by his coronary artery disease or diabetes mellitus.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, to include as secondary to a service-connected disability. 

The Board acknowledges the Veteran's various lay assertions that he believes his hypertension is related to service or secondary to his service-connected diabetes mellitus or coronary artery disease.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d 1376-77.  In this regard, the etiology of the Veteran's hypertension is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the etiology of his hypertension is not competent medical evidence, and the Board affords more weight to the VA examiner's opinion.  

In this case, the Board has the authority to and affords more probative weight to the opinions of the VA examiner regarding the etiology of the Veteran's hypertension.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The VA examiner is a medical professional who reviewed the claims file and considered the reported history to support the conclusion.  In addition, the opinion of the VA examiner is not contradicted by any other medical opinion of record, and was based on the examiners' thorough review of the claims file.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.

VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2016).  The duty to notify in this case was satisfied by a letter sent to the Veteran in December 2007.

The evidence includes the Veteran's service treatment records, VA treatment records, and lay evidence.  The Veteran underwent VA examinations in March 2008 and August 2015, and an addendum opinion was provided in June 2016.  Upon review, the Board finds the VA examinations and opinions, when viewed together, are sufficient and adequate for rating purposes.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that actions requested in the Board's prior remands have been undertaken, as additional VA treatment records were associated with the Veteran's file, and the Veteran was afforded a new VA examination and addendum opinion for this claim.  Accordingly, the Board finds that there has been substantial compliance with prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Hence, VA has fulfilled its duties to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal may now be considered on the merits.

ORDER

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability, is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


